CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered. Claims 1-20 are presented for examination. 

Allowable Subject Matter
2.	Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 9 and 15, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Gallagher teaches a digital collection of images. The user indicates the location of a person of interest in the image by clicking on the positions of the eyes. A subset of collection images including at least two individuals of interest are selected. The subset is displayed.
The prior art of Kim teaches that an electronic magnifying glass. The user long presses on the display over a portion of the image, and the magnified portion is displayed in a circle over the image.
The prior art of Watkins teaches directional user interface controls that can be used to scroll through the images. As a user interacts with the directional user interface indicators, the "film strip" is scrolled. A scrollbar is provided to scroll through images. 
The prior art of Thomason teaches sensors that allow for image correction for rotation and tilt. The image on display is calculated with a rotation correction applied using the camera item data angle so that true horizontals appear as horizontal. 
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“providing, via a graphical user interface, a display of a first digital content item from a collection of digital content items; 
detecting a first user input identifying a visual feature from the first digital content item; 
in response to detecting the first user input identifying the visual feature: 
identifying, by at least one processor, a subset of digital content items comprising a plurality of digital content items from the collection of digital content items that each have the visual feature; 
determining a target orientation for the visual feature from the first digital content item based on visual characteristics of the visual feature; and 
aligning a display of the visual feature as it appears in the first digital content item by rotating the visual feature as it appears in the first digital content item to the target orientation; 
after detecting the first user input, detecting a second user input to navigate through the subset of digital content items; and 
in response to detecting the second user input: 
displaying a second digital content item from the subset of digital content items; and 
aligning a display of the visual feature as it appears in the second digital content item by rotating the visual feature as it appears in the second digital content item to the target orientation“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
April 20, 2021